Name: 82/954/EEC: Commission Decision of 17 December 1982 on the establishments in the Republic of Paraguay from which Member States may authorize the importation of fresh meat
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-12-31

 Avis juridique important|31982D095482/954/EEC: Commission Decision of 17 December 1982 on the establishments in the Republic of Paraguay from which Member States may authorize the importation of fresh meat Official Journal L 386 , 31/12/1982 P. 0039 - 0039++++COMMISSION DECISION OF 17 DECEMBER 1982 ON THE ESTABLISHMENTS IN THE REPUBLIC OF PARAGUAY FROM WHICH MEMBER STATES MAY AUTHORIZE THE IMPORTATION OF FRESH MEAT ( 82/954/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/462/EEC OF 12 DECEMBER 1972 ON HEALTH AND VETERINARY INSPECTION PROBLEMS UPON IMPORTATION OF BOVINE ANIMALS AND SWINE AND FRESH MEAT FROM THIRD COUNTRIES ( 1 ) , AND IN PARTICULAR ARTICLES 4 ( 1 ) AND 18 ( 1 ) ( A ) AND ( B ) THEREOF , WHEREAS ESTABLISHMENTS IN THIRD COUNTRIES CANNOT BE AUTHORIZED TO EXPORT FRESH MEAT TO THE COMMUNITY UNLESS THEY SATISFY THE GENERAL AND SPECIAL CONDITIONS LAID DOWN IN DIRECTIVE 72/462/EEC ; WHEREAS PARAGUAY HAS FORWARDED , IN ACCORDANCE WITH ARTICLE 4 ( 3 ) OF DIRECTIVE 72/462/EEC , A LIST OF ESTABLISHEMENTS AUTHORIZED TO EXPORT TO THE COMMUNITY ; WHEREAS COMMUNITY ON-THE-SPOT VISITS HAVE SHOWN THAT THE CASE OF THESE ESTABLISHMENT HAS TO BE RE-EXAMINED ON THE BASIS OF ADDITIONAL INFORMATION REGARDING THEIR HYGIENE STANDARDS AND THEIR ABILITY TO ADAPT QUICKLY TO THE COMMUNITY RULES ; WHEREAS , IN THE MEANTIME AND SO AS TO AVOID ANY ABRUPT INTERRUPTION OF EXISTING TRADE FLOWS , THESE ESTABLISHMENTS MAY BE AUTHORIZED TEMPORARILY TO CONTINUE THEIR EXPORTS OF FRESH MEAT TO THOSE MEMBER STATES PREPARED TO ACCEPT THEM ; WHEREAS IT WILL THEREFORE BE NECESSARY TO RE-EXAMINE AND , IF NECESSARY , AMEND THIS DECISION IN THE LIGHT OF MEASURES TAKEN TO THIS END AND IMPROVEMENTS MADE ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . SUBJECT TO THE PROVISIONS OF PARAGRAPH 2 , MEMBER STATES SHALL PROHIBIT THE IMPORTATION OF FRESH MEAT COMING FROM ESTABLISHMENTS IN PARAGUAY . 2 . THE MEMBER STATES MAY CONTINUE TO AUTHORIZE , UNTIL 31 JULY 1983 , IMPORTS OF FRESH MEAT COMING FROM ESTABLISHMENTS WHICH HAVE BEEN OFFICIALLY PROPOSED BY THE PARAGUAYAN AUTHORITIES , AS OF 1 FEBRUARY 1982 , PURSUANT TO ARTICLE 4 ( 3 ) OF DIRECTIVE 72/462/EEC , UNLESS A DECISION IS TAKEN TO THE CONTRARY , IN ACCORDANCE WITH ARTICLE 4 ( 1 ) OF THE ABOVEMENTIONED DIRECTIVE , BEFORE 1 AUGUST 1983 . THE COMMISSION SHALL FORWARD THE LIST OF THESE ESTABLISHMENTS TO THE MEMBER STATES . ARTICLE 2 THIS DECISION SHALL APPLY FROM 1 JANUARY 1983 . ARTICLE 3 THIS DECISION SHALL BE REVIEWED AND IF NECESSARY AMENDED BEFORE 1 MAY 1983 . ARTICLE 4 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 17 DECEMBER 1982 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION ( 1 ) OJ NO L 302 , 31 . 12 . 1972 , P . 28 .